Citation Nr: 0710299	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-43 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability, and if so, whether service connection 
is warranted.  

2.  Entitlement to service connection for a right knee 
disability claimed as secondary to a left knee disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from June 24, 1970 to July 
23, 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied service connection for a left knee 
disability and for a right knee disability secondary to the 
left knee disability.   

The record shows that the RO previously denied service 
connection for the left knee disability in an unappealed 
rating decision in February 1972.  By operation of law, the 
unappealed rating decision became final (hereinafter also 
referred to as finality).  See 38 U.S.C.A. § 7105.  On the 
current claim, the RO adjudicated the left knee claim on the 
merits - without regard to finality.  

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim of service 
connection for the same disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board has 
jurisdictional responsibility to consider whether it is 
proper for a claim to be reopened, and what the RO determined 
in this regard is irrelevant.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  For this reason, the Board has 
styled the issue to reflect that finality had attached to the 
previous rating decision, denying service connection for a 
left knee disability.  

In July 2006, the veteran appeared at the RO and testified at 
a hearing before the undersigned, who has been designated to 
make the final disposition of this proceeding for VA.  A 
written transcript of the hearing was not able to be 
produced, so the veteran was offered the opportunity for 
another hearing.  In March 2007, he appeared at the RO and 
testified at a video conference hearing that was conducted by 
the undersigned sitting in Washington, D.C.  A transcript of 
that hearing has been associated with the claims file.    


FINDINGS OF FACT

1.  In a rating decision in February 1972, the RO denied the 
claim of service connection for a left knee disability; after 
the veteran was notified of the adverse determination and of 
his procedural and appellate rights, he did not appeal the 
rating decision.  

2.  The additional evidence received since the rating 
decision in February 1972 by the RO includes evidence that is 
not cumulative or redundant of evidence previously considered 
and that, by itself or when considered with previous 
evidence, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.    

3.  The medical evidence shows that the current left knee 
disability was first clinically manifest many years after the 
veteran's discharge from service in July 1970; there is no 
competent medical evidence showing that a left knee 
disability is related to disease or injury of service origin. 

4.  There is no competent evidence to show that the veteran's 
current right knee disability has been medically related to a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a left knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).  

2.  A left knee disability is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).  

3.  A right knee disability is not proximately due to, or 
aggravated by, a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

The Board's decision, herein, with regard to the application 
to reopen the claim of entitlement to service connection for 
a left knee disability, is favorable to the veteran such that 
no further action is required to comply with the VCAA and the 
implementing regulations relevant to that issue.  The Board 
proceeds to discuss whether VA has satisfied its duties to 
notify and assist the veteran with regard to the issue of 
service connection for a left knee disability on the merits, 
as well as the secondary service connection issue of a right 
knee disability.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the VCAA notice sent to the veteran in May 2005, the RO 
advised the veteran of what was required to prevail on his 
claims of service connection on a direct and secondary basis; 
what specifically VA had done and would do to assist in the 
claims; and what information and evidence the veteran was 
expected to furnish.  The RO specifically informed the 
veteran that VA would assist him in obtaining records from 
private and Federal government facilities such as VA, if 
properly identified, but that the veteran had to provide both 
identifying information and a signed release for VA to obtain 
private records on his behalf.  He was asked to submit any 
evidence in his possession that pertained to the claims.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable and effective date of 
the claim).  As for the degree of disability assignable and 
effective date of the claim, the RO sent notice in letters 
dated in March 2006 and July 2006.  In any event, as the 
claims are here denied, no disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.  Further, because 
the VCAA notice came after the initial adjudication in April 
2004, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
The procedural defect has been cured without prejudice to the 
veteran because he had a meaningful opportunity to 
participate effectively in the processing of the claims.  
That is, he had the opportunity to submit additional argument 
and evidence, to include at the time of his personal hearings 
with the undersigned in July 2006 and in March 2007.  Also, 
the claim has been readjudicated following the content-
complying notice, as evidenced by the RO's supplemental 
statement of the case in August 2005.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
medical records and VA treatment records.  The RO has also 
obtained private records identified by the veteran to include 
those from MOBA and the University of Nebraska Medical 
Center.  The veteran has not identified any additionally 
available evidence for consideration in his appeal.  

The Board notes that VA has not conducted medical inquiry in 
the form of a VA compensation examination in an effort to 
substantiate the veteran's claims.  The Board finds, however, 
that further development in this respect is not required 
because any opinion obtained would be speculative for the 
reasons that follow.  See 38 U.S.C.A.§ 5103A (d).  There is 
no record of complaints or findings relative to the left knee 
during service.  Neither is there any competent evidence of 
persistent or recurrent symptoms relative to the left knee 
from the time of discharge from service until many years 
later.  Under these circumstances, a medical examination or 
medical opinion is not required for the left knee claim under 
38 C.F.R. § 3.159(c)(4).  Further, the outcome of the right 
knee disability claim rests on that of the left knee 
disability claim and, as shown below, without a favorable 
decision with regard to the left knee, further medical 
inquiry with regard to the right knee is pointless and not 
required at this time.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
VA has complied with the duty-to-assist provisions of the 
VCAA.  As such, the claims on appeal will now be addressed on 
the merits.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Knee - Claim to Reopen

In a rating decision in February 1972, the RO denied service 
connection for a left knee disability, as well as service 
connection for a right knee disability, on the basis that it 
was not incurred in or aggravated during service.  In a 
letter dated in February 1972, the RO notified the veteran of 
the adverse determination and of his procedural and appellate 
rights.  The notice included the veteran's right to appeal 
the adverse determination by notifying the RO of his 
intention within one year from the date of the letter.  As 
the veteran did not indicate his disagreement within the 
allotted timeframe, the rating decision by the RO in February 
1972 became final by operation of law.  The claim, however, 
may be reopened if new and material evidence is presented.  
See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the February 1972 
rating decision included pre-service medical records from 
participation in the Civil Air Patrol and service medical 
records from the veteran's brief period of active duty from 
June 24, 1970, to July 23, 1970, showing not complaints, 
clinical findings, or diagnosis of a left knee disability.  
At the time of a VA examination in December 1971, the veteran 
reported that both knees had "bothered" him in service.  He 
claimed that he dislocated his left knee when doing squat-
thrust exercises and that the knee was treated with an Ace 
bandage.  X-rays were negative for the left knee and, on 
examination, the left knee was asymptomatic.  The diagnosis 
was that of disability of the left knee not found.  

As the unappealed rating decision of February 1972 became 
final based on the evidence then of record, new and material 
evidence is required to reopen the claim.  See 38 U.S.C.A. § 
5108.  In September 2003, the veteran submitted a statement 
expressing his desire to reopen his claim for service 
connection for a left knee disability.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  For the purpose of establishing whether 
new and material evidence has been obtained, the credibility 
of the evidence, although not its weight, is to be presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a complete review of the record, the Board finds 
that the additional, nonduplicative evidence presented since 
the rating decision in February 1972 consists of VA inpatient 
and outpatient reports, private medical records, and 
statements and testimony of the veteran.  The VA and private 
medical records, which are dated from 1972 to 2005, show that 
the veteran sustained a left knee injury in 1982, for which 
he underwent arthroscopic surgery in June 1982.  More 
recently, he has been followed for left knee pain.  X-rays of 
the left knee taken at a VA medical facility in January 2004 
show mild patellofemoral degenerative changes.  Such evidence 
does not appear to be redundant of evidence previously 
considered.  The statements and testimony of the veteran are 
to the effect that during service he injured his left knee 
doing strenuous exercises and had fluid drained from the 
knee, that he has been seeing doctors for knee treatment on 
and off ever since then to include surgery to remove bone 
chips, and that he has been told that he has arthritis in the 
knee.  Such evidence does not appear to be redundant of 
evidence previously considered.  

In regard to the evidence submitted since the February 1972 
rating decision, the Board finds that the VA and private 
medical reports and statements of the veteran were not 
previously before the RO for consideration in February 1972 
and, as such, are considered new.  When the evidence is 
considered credible, as per Justus, the Board also finds the 
evidence to be material as it includes statements that there 
is a current left knee disability that could be attributed to 
service.  Thus, the Board finds that new and material 
evidence has been received since the February 1972 rating 
decision that denied service connection for a left knee 
disability and the claim must be reopened.  As new and 
material evidence has been received to reopen the veteran's 
claim, the Board now proceeds to adjudicate that issue on the 
merits, in conjunction with the secondary service connection 
issue regarding the right knee.  

II.  Left and Right Knees - on the Merits

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
In order to establish secondary service connection, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102.

The veteran claims that he incurred left knee disability 
during strenuous exercises in basic training and that he had 
to have fluid drained from the knee which had swelled.  Many 
years after discharge, he indicated that he had bone chips 
surgically removed from the left knee in the 1980s.  He 
asserts that both knees have been problematic for many years 
and that he now has arthritis in both knee joints.  The 
veteran claims that his right knee problem is attributable to 
the left knee injury he sustained during service.  

A review of the medical evidence, including pre-service 
medical records, service medical records, VA records dated 
from a December 1971 VA examination to the present, and 
private medical records, shows that the veteran had treatment 
for right knee swelling and pain prior to his enlistment in 
service.  Such pre-service medical records, dated in 1968 and 
1969, from his participation in the Civil Air Patrol also 
include x-rays that show bone cysts in the right femoral 
condyles.  The diagnosis was right knee chondromalacia of the 
patella.  The veteran's medical records from his one month 
period of active service from June to July 1970 do not show 
any complaints, clinical findings, or diagnosis of a left 
knee disability.  His right knee, however, was symptomatic 
and he received treatment.  The conclusion of a medical board 
was that of a tear of the medial collateral ligament, which 
existed prior to service.  He was discharged as an 
"erroneous inductee."  

Post-service records indicate at the time of a VA examination 
in December 1971 that there was no disability found in either 
knee on examination, but there were multiple cysts in the 
distal shaft of the right femur, which were asymptomatic.  A 
VA hospital summary dated in October 1972 includes a 
diagnosis of right knee injury without demonstrable ligament 
or cartilage tears.  VA and private medical records show that 
in June 1982 the veteran injured his left knee while 
showering.  One record indicates that he reported no previous 
injury to the left knee.  The veteran underwent a left knee 
diagnostic arthroscopy at a VA medical center in June 1982 
and he is reported to have been seen for bilateral knee pain 
since that time.  VA x-ray reports dated in January 2004 
reveal bilateral patellofemoral degenerative changes, right 
knee greater than left knee.  

In regard to the veteran's left knee claim, the Board finds 
that the preponderance of the evidence is against the claim.  
The medical evidence, as noted, shows that the veteran is 
currently diagnosed as having left knee degenerative changes 
which produce pain.  This disability, however, was initially 
manifest many years after his discharge from service in July 
1970.  The absence of documented complaints of a left knee 
disability from service until many years later weighs against 
the claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).  Moreover, there is no favorable medical 
evidence showing that the veteran's current left knee 
disability is related to service.  

To the extent that the veteran relates a left knee disability 
to injury in service, the determinative issue involves a 
question of a medical diagnosis or of medical causation.  As 
such, competent medical evidence is required to substantiate 
the claim.  The veteran, as a lay person, is not competent to 
offer an opinion on a medical diagnosis or on medical 
causation and, consequently, his statements to the extent 
that he relates a left knee disability to service does not 
constitute medical evidence.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). 

As the Board may consider only independent medical evidence 
to support its finding, the Board finds that there is no 
favorable medical evidence that that relates a left knee 
disability to service.  The evidence clearly shows that the 
veteran first sought treatment for a left knee disability 
many years after service and is currently diagnosed with 
disability unrelated to his one month of active service in 
1970.  Therefore, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  See 38 U.S.C.A. § 5107(b).  
Accordingly, service connection for a left knee disability is 
denied.

In regard to the veteran's right knee claim, such is made on 
a secondary basis as the veteran attributes his current right 
knee problems to a left knee disability.  Except for the 
veteran's assertions of a medical nexus between the right and 
left knee disabilities, there is no evidence to show that the 
current right knee disability has been medically related to 
the left knee disability for which service connection has not 
been established.  Thus, there is no basis to establish 
secondary service connection for a right knee disability 
based upon service-connected left knee disability.  See 
38 C.F.R. § 3.310.  

The Board points out that evidence showed the existence of a 
right knee disability prior to service and service connection 
for a right knee disability was denied on a direct basis in a 
February 1972 rating decision.  Evidence subsequent to 
service shows left knee injury totally unrelated to service 
followed by complaints of bilateral knee pain.  As such, the 
medical evidence does not establish that a right knee 
disability developed as a result of service-connected 
disability.  Because the only claim before the Board 
regarding the right knee is one for service connection on a 
secondary basis, service connection for a right knee 
disability must be denied as there is no competent medical 
evidence suggesting that a right knee disability developed as 
a result of a service-connected disability.  The veteran's 
statements, standing on their own, are simply insufficient to 
establish a basis for the claim.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) (Laypersons are not competent to 
offer medical opinions).


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for a left knee disability 
is reopened, and to that extent the appeal is granted.

Service connection for a left knee disability is denied.  

Service connection for a right knee disability secondary to a 
left knee disability is denied.  


____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


